Silver Standard Resources Inc. (a development stage company) Consolidated Balance Sheets (expressed in thousands of Canadian dollars - unaudited) September 30 December 31 2007 2006 $ $ Assets Current assets Cash and cash equivalents 108,737 229,616 Silver bullion (note 3) 15,787 15,787 Marketable securities (note 4) 30,469 5,817 Accounts receivable 2,999 3,746 Prepaid expenses and deposits 722 630 158,714 255,596 Restricted cash 1,824 2,104 Other investments (note 5) 53,102 - Valued added tax recoverable 6,013 1,327 Mineral property costs and property, plant, and equipment (note 6) 282,338 211,986 501,991 471,013 Liabilities and Shareholders' Equity Current liabilities Accounts payable 11,670 3,074 Accrued liabilities 4,047 1,215 Current portion of asset retirement obligations 663 1,073 Foreign exchange derivatives (note 4) 1,929 - 18,309 5,362 Asset retirement obligations 2,524 2,336 Future income tax liability (note 6) 23,534 26,745 44,367 34,443 Non-controlling interest (note 6) 608 - 44,975 34,443 Shareholder's Equity Share capital (note 7) 453,322 442,265 Valued assigned to stock options 29,303 20,798 Contributed surplus 649 649 Accumulated other comprehensive income (note 4) 20,320 - Deficit (46,578 ) (27,142 ) 457,016 436,570 501,991 471,013 Approved on behalf of the Board of Directors: “John R. Brodie” “David L. Johnston” John R. Brodie, FCADavid L. Johnston DirectorDirector The accompanying notes are an integral part of the consolidated financial statements. 1 Silver Standard Resources Inc. (a development stage company) Consolidated Statements of Earnings (Loss), Comprehensive Loss and Deficit For the nine months ended September 30, 2007 (expressed in thousands of Canadian dollars - unaudited) Three Months Ended September 30 Nine Months Ended September 30 2007 2006 2007 2006 $ Exploration and mineral property costs Property examination and exploration 3 40 61 207 Reclamation and accretion 121 96 286 1,769 (124) (136) (347) (1,976) Expenses Salaries and employee benefits 596 291 1,651 1,179 Salaries and employee benefits - stock based compensation (note 7) 4,021 1,082 8,937 2,165 Depreciation 100 24 228 62 Professional fees 143 254 454 552 General and administration - other 988 638 3,722 2,076 General and administration - stock-based compensation (note 7) 510 230 1,810 648 Foreign exchange loss 1,998 8 2,383 206 (8,356) (2,527) (19,185) (6,888) Other income (expenses) Investment income 1,212 2,138 5,763 3,741 Gain on sale of marketable securities - - - 371 Unrealized loss on financial instruments held-for-trading (note 4) (1,860) - (2,176) - Write-up (down) of investments - 3,090 - (12,708) Write-down of other investments (note 5) (4,000) - (4,000) - Gain on sale of joint venture interest - - - 35,390 Gain on sale of mineral property 230 150 510 173 Loss on disposal of property, plant, and equipment (1) (20) (1) (20) (4,419) 5,358 96 26,947 Earnings (loss) for the period (12,899) 2,695 (19,436) 18,083 Other comprehensive income Unrealized loss on marketable securities (note 4) (2,680) (9,480) Total comprehensive loss (15,579) (28,916) Deficit - Beginning of period (33,679) (28,136) (27,142) (43,524) Deficit - End of period (46,578) (25,441) (46,578) (25,441) Weighted average shares outstanding (thousands) Basic 62,518 61,465 62,061 57,662 Diluted 62,518 62,485 62,061 58,491 Earnings (loss) per common share - Basic and diluted earnings (loss) per share (0.21) 0.04 (0.31) 0.31 The accompanying notes are an integral part of the consolidated financial statements. 2 Silver Standard Resources Inc. (a development stage company) Consolidated Statements of Cash Flows For the nine months ended September 30, 2007 (expressed in thousands of Canadian dollars - unaudited) Three Months Ended September 30 Nine Months Ended September 30 2007 2006 2007 2006 $ Operating activities Loss for the period (12,899) 2,695 (19,436) 18,083 Items not affecting cash Depreciation 100 24 228 62 Stock-based compensation 4,531 1,312 10,747 2,748 Asset retirement obligations 54 65 161 1,704 Gain on sale of mineral property (230) (150) (510) (173) Gain on sale of marketable securities - - - (371) Gain on sale of joint venture interest - - - (35,390) Loss on disposal of property, plant, and equipment 1 20 1 20 Unrealized loss on marketable securities held-for- trading 1,860 - 2,176 - Write-down (up) of investments 4,000 (3,090) 4,000 12,708 Foreign exchange loss (gain) 1,094 (13) 1,498 97 Donation of shares 325 - 639 230 Decrease (increase) in non-cash working capital items (note 8) (2,767) 285 (5,334) (938) Cash generated by (used in) operating activities (3,931) 1,148 (5,830) (1,220) Financing activities Shares and warrants issued for cash 1,008 1,589 7,324 214,130 Share issue costs - (6) - (11,582) Cash generated by financing activities 1,008 1,583 7,324 202,548 Investing activities Mineral property costs (14,099) (9,150) (29,679) (30,246) Property, plant and equipment (6,316) (365) (30,907) (460) Proceeds from sale of assets - 13 - 13 Cash on consolidation of Reliant (note 6) - - 193 - Purchase of marketable securities - - (3,648) - Proceeds from sale of marketable securities - - - 454 Increase in investment in restricted cash - - - (1,912) Other investments (note 5) (57,102) - (57,102) - (77,517) (9,502) (121,143) (32,151) Foreign exchange gain (loss) on foreign cash held (986) 6 (1,230) (13) Increase (decrease) in cash and cash equivalents (81,426) (6,765) (120,879) 169,164 Cash and cash equivalents - Beginning of period 190,163 198,959 229,616 23,030 Cash and cash equivalents - End of period 108,737 192,194 108,737 192,194 Supplementary cash flow information (note 8) The accompanying notes are an integral part of the consolidated financial statements. 3 Silver Standard Resources Inc. (a development stage company) Statements of Shareholders’ Equity For the nine months ended September 30, 2007 (expressed in thousands of Canadian dollars - unaudited) Common Shares Accumulated Values Values other Retained Total Number of assigned assigned Contributed comprehensive earnings shareholders' shares Amount to options to warrants Surplus income (deficit) equity (thousands) $ Balance, December 31, 2005 51,849 219,971 9,778 6,965 - - (43,524) 193,190 Issued for cash: Public offering 7,200 182,663 - 182,663 Exercise of options 669 6,548 - 6,548 Exercise of warrants 1,387 25,652 - 25,652 For mineral property 530 9,814 - 9,814 Value assigned to options issued - - 13,686 - 13,686 Value of options exercised - 2,583 (2,583) - Value of warrants exercised - 6,400 - (6,400) - Donations 11 230 - 230 Share issue costs - (11,596) - (11,596) Options expired - - (83) - 83 - - - Warrants expired - - - (565) 566 - - 1 Earnings for the year - 16,382 16,382 Balance, December 31, 2006 61,646 442,265 20,798 - 649 - (27,142) 436,570 Transition adjustment to opening - 29,800 - 29,800 balance (note 2) Issued for cash: Exercise of options 630 7,324 - 7,324 For mineral property 9 358 - 358 Value assigned to options issued - - 11,241 - 11,241 Value of options exercised - 2,736 (2,736) - Donations 18 639 - 639 Other comprehensive income - (9,480) - (9,480) Loss for the period - (19,436) (19,436) Balance, September 30, 2007 62,303 453,322 29,303 - 649 20,320 (46,578) 457,016 The accompanying notes are an integral part of the consolidated financial statements. 4 Silver Standard Resources Inc. (a development stage company) Notes to Consolidated Financial Statements For the nine months ended September 30, 2007 (tabular amounts expressed in thousands of Canadian dollars - unaudited) 1. NATURE OF OPERATIONS The Company is in the business of acquiring, exploring and holding silver-dominant mineral properties, with a portfolio of core properties in Argentina, Australia, Canada, Chile, Mexico, Peru and the United States. We plan to develop the properties to bring them to production, structure joint ventures with others, option or lease properties to third parties, or sell the properties outright. Other than the Pirquitas property located in the province of Jujuy in northwest Argentina on which we made a production decision in October 2006, we have not determined whether our properties contain ore reserves that are economically recoverable, and we are considered to be a development stage company. The recoverability of the amounts shown for mineral properties and related deferred costs is dependent upon the existence of economically recoverable reserves, our ability to obtain any necessary financing to complete the development and upon future profitable production. The amounts shown as deferred expenditures and property acquisition costs represent net costs to date, less amounts amortized and/or written-off, and do not necessarily represent present or future values. 2. ACCOUNTING POLICIES Basis of Presentation These unaudited interim consolidated financial statements follow the same accounting policies as our most recent audited annual consolidated financial statements except changes relating to the recognition and measurement of financial instruments.These changes that became effective January 1, 2007, were disclosed in our first quarter interim financial statements.These statements do not contain all the information required for annual financial statements and should be read in conjunction with our annual consolidated financial statements.In the opinion of management, all of the adjustments necessary to fairly present the consolidated financial statements set forth herein have been made.We have reclassified certain comparative figures to reflect the presentation used in our most recent annual consolidated financial statements. Changes in Accounting Policies Effective January 1, 2007, the Company has adopted CICA Handbook Sections 3855 Financial Instruments – Recognition and Measurement; Section 3861 Financial Instruments –
